Appeal from an order of the Supreme Court, Erie County (John E Lane, J.H.O.), entered October 19, 2010. The order denied the motion of defendant Crane Co. for summary judgment.
Now, upon the stipulation of discontinuance signed by the at*1603torneys for the parties on February 16, 2011, and filed in the Erie County Clerk’s Office on March 28, 2011,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Fahey, Garni, Sconiers and Green, JJ.